Order denying motion to confirm the referee’s report fixing an attorney’s lien reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, in so far as it determines that the petitioner has a lien for the amount stated in the report. The lien did not lapse during the two years before a collection was made on the judgment by another attorney. (See 2 Thornton, Attorneys at Law, § 606.) Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.